Hines, J.,
dissenting. 1. The court charged the jury as follows: “Mrs. Preston in her contention seeks to establish that there was a delivery of these deeds, either actual or constructive, and that this delivery of the deeds did not come into her possession until after the death of Mrs. Ham, but that they were intended by Mrs. Ham, the maker of the deeds, to be conveyed to her, and that the delivery of the deeds was not limited by the grantor, Mrs. Ham, after the death of Mrs. Ham, but that she had relinquished the possession or control and dominion over these deeds during her lifetime, and that it was intended by Mrs. Ham that she, Mrs. Preston, should go into the custody and possession of these deeds before the death of Mrs. Ham.” The defendant excepted to this charge, upon the ground that it erroneously stated one of her contentions, and failed to state one of the contentions which she made. She contends that this misstatement of her contention, when taken in connection with the substantive law given to the jury by the court, was calculated to mislead and confuse the jury and impair *691the effect of what the court had charged the jury. She asserts that she did not contend “that it was intended by Mrs. Ham that she, Mrs. Preston, should go into the custody and possession of these deeds before the death of Mrs. Ham.” I think this contention is well taken. The language just quoted tended to confuse and mislead the jury. From this instruction the jury might have inferred that, if it was the intention of the grantor that the deed should go into the custody and possession of the grantee before the death of the grantor, there was no sufficient delivery of the deed if it did not reach the custody and possession of the grantee before the death of the grantor. It is true the defendant introduced evidence tending to show that Mrs. Ham directed the delivery of this deed to the grantee during her lifetime. .She further requested an appropriate instruction from the court upon this view of the case. But the defendant, neither in her request to charge nor by the evidence introduced by her, nor by the statement of her counsel to the court of what he expected to prove by the defendant, when offered as a witness in her own behalf, upon this subject, made the contention which the court put into her mouth in this instruction.’ In other words, the defendant contended that the grantor intended a delivery, either during her life or after her death, and did not confine the surrender of the possession and custody of this deed to the period of her life. This instruction had the effect of misleading the jury as to the true contention of the defendant, and, in an exceedingly close ease like this, required the grant of a new trial. “An erroneous statement of the contentions of a party upon a material point in the case, which may have confused the jury in regard to the question involved, is ground for the granting of a new trial.” Wilson v. Wilson, 130 Ga. 677 (61 S. E. 530). Where the facts are .closely contested, the- charge should state the theory of each side fully and fairly. Freeman v. Hamilton, 74 Ga. 317. A party “can complain, without any request having been made at all, of the fact that the court has not presented with reasonable fullness and clearness (if this be true) a material and substantial contention made by him.” Whelchel v. Gainesville etc. Railway Co., 116 Ga. 431 (42 S. E. 776). Where the plaintiff claimed under two distinct deeds, and the judge fairly and fully submitted to the jury his contentions under one of them, but did not submit to them his *692claims under the other, a new trial was granted. Sackett v. Stone, 115 Ga. 466 (41 S. E. 564). “A charge of the court excluding from consideration by the' jury contentions of a party to the cause on trial as to material issues, in support of which evidence has been introduced, is ground for the grant of a new trial.” Savannah Guano Co. v. Christian, 159 Ga. 600 (126 S. E. 376).
When this case was here before, this court held: “Where after the deposit of these deeds with the cashier of the bank the grantor directed her kinswoman to get them at once and deliver them to the grantee, such direction amounted to a verbal delivery to the grantee, although they may not have reached the hands of the grantee until after the death of the grantor; provided at the time of giving such directions the grantor had strength of mind sufficient to fully and clearly understand the nature of this act.” Preston v. Ham, 156 Ga. 223. The trial judge, in his order granting a new trial, did not misapprehend or misapply the ruling made by this court when the case was here before, which is set out in the second division of the opinion then rendered. The statement of the contention of the defendant, set out in the instruction complained of, clearly tended to confuse and mislead the jury, and to lead them to believe that the plaintiff contended that the intention of the grantor was that this deed should reach the custody and possession of the grantee in the life of the grantor, to make the delivery effectual.
2. The court was duly requested to charge the jury as follows: “I charge you that it does not require a high degree of mental capacity to make a deed of gift, or to deliver a deed of gift, or to direct or request the delivery of a deed of gift. Any one who has strength of mind and reason equal to a full and clear understanding of the nature and consequences of his or her acts in doing so is to be considered sane for that purpose and capable in law of doing so.” The court refused this request. The principle embodied therein .is a correct statement of law, and was accurately adjusted under the evidence to a vital issue in the case. It follows that the failure to give it requires the grant of a new trial, unless it was covered by. the .general charge. The contention is that it was so covered, by reason of the following instruction to the jury: “I charge you that it requires less mental capacity to make a gift than 'to make a sale. , I charge you that it does not re*693quire a high degree of mental capacity to make a deed of gift or to deliver a deed of gift. Any one who has strength of mind and reason equal to a full and clear understanding of the nature and consequences bf his or her acts in doing so is to be considered sane for that purpose and capable in law of doing so.” The issue to which the' principle embraced in this request is applicable was whether Mrs. Ham had sufficient mental capacity to give to her kinswoman, while confined in the hospital in Atlanta, directions as to the delivery of this deed to the grantee. There was no question about her possession of full mental capacity to execute this deed, or deliver this deed, at the time it was executed. One of the vital issues in the case was whether she possessed such mental capacity at the time of giving these instructions to her kinswoman about the delivery of her deed. The charge as given wholly omitted to make any reference to her mental capacity at the time she gave these instructions. The request which was refused bore directly upon the mental capacity of the grantor at the time she gave these instructions. The request went beyond the instruction given. It applied directly to the vital point in the issue to which it refers. A specific charge which is legal and which is adjusted to a distinct matter in issue, and which may materially aid the jury, should be given as requested, although in principle and in more general and abstract terms it may be covered by other instructions given by the court to the jury. Metropolitan Street Railroad Co. v. Johnson, 90 Ga. 500 (5) (16 S. E. 49). In a close and doubtful case, it is error for the judge to refuse to give to the jury, upon appropriate written request submitted in due time, a charge applying to the facts, as shown by the evidence of the party making the request, the law applicable thereto; and this is true alhough the judge in his charge stated the abstract principle of law applicable to those facts. Belt v. State, 103 Ga. 12 (4) (29 S. E. 451); Snowden v. Waterman, 105 Ga. 384 (5) (31 S. E. 110); Roberts v. State, 114 Ga. 450 (40 S. E. 297). Under the facts of this case, the plaintiff was entitled to a specific instruction to the jury that it did not require a high degree of mental capacity in the maker to direct or request the delivery of a deed of gift.
3. In view of the evidence in this case, the court did not err in granting a new trial, for the two reasons above given. The evi*694deuce almost demands a finding for the plaintiff upon the real issues in the case. In this situation it is clear that the court erred in his instruction to the jury with reference to the contention of the plaintiff, which is dealt with above; and the plaintiff was entitled to have given to the jury the instruction embraced in her written request hereinbefore dealt with.